Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 12, 2016

The Court of Appeals hereby passes the following order:

A16A2185. ARNOLD STREET LLC v. PHOEBE MAZE et al.

      Plaintiff Arnold Street LLC filed a complaint against multiple defendants to
determine the validity of a security deed. On April 22, 2016, the trial court entered
a final judgment in favor of the defendants, finding the security deed was valid and
enforceable. On May 24, 2016, the plaintiff filed a notice of appeal. We, however,
lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days after entry of an
appealable order. OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). The plaintiff filed its notice of
appeal 32 days after entry of the trial court’s order. Thus, the notice of appeal is
untimely. Accordingly, this appeal is therefore DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            08/12/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.